                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

NATALIE PRECIADO,
Parent, on behalf of J.G., Student,

              Plaintiff,

v.                                                         No. 2:19-cv-00184 SMV/KRS

BOARD OF EDUCATION OF
THE CLOVIS MUNICIPAL SCHOOLS,

              Defendant.



CLOVIS MUNICIPAL SCHOOLS
BOARD OF EDUCATION,

              Plaintiff,

v.                                                         No. 2:19-cv-00185

NATALIE PRECIADO, Parent of
J.G., a minor,

              Defendant.


                               ORDER GRANTING
                      JOINT MOTION FOR EXTENSION OF TIME

       THIS MATTER comes before the Court on the Joint Motion for Extension of Time. The

parties in the above-captioned cases appear by and through their attorneys, Gail Stewart, Steven

Granberg, Attorney at Law, representing Natalie Preciado, Parent of J.G., a minor, and M. Karen

Kilgore, Cuddy & McCarthy, LLP, representing Clovis Municipal Schools Board of Education. The

Court having considered the Motion and the pleadings in this matter and being otherwise advised,

FINDS:
       The schedule for briefing the Individuals with Disabilities Education Act issues/appeal is

extended as follows:

       1.      Brief in Chief to be filed by Clovis: August 9, 2019; Extended to August 16, 2019;

       2.      Response to Brief in Chief to be filed by Preciado due: August 30, 2019; Extended

to September 13, 2019; and

       3.      Reply in Support of Brief in Chief to be filed by Clovis due: September 20, 2019;

Extended to October 4, 2019.

       IT IS SO ORDERED.


                                                    KEVIN R. SWEAZEA
                                                    UNITED STATES MAGISTRATE JUDGE




                                               2
